If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                   revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS



In re TIMOTHY ERIK SCHULTZ


TIMOTHY ERIK SCHULTZ,                                                  FOR PUBLICATION
                                                                       November 24, 2020
                Petitioner-Appellant.                                  9:00 a.m.

                                                                       No. 350292
                                                                       Wayne Circuit Court
                                                                       LC No. 19-007492-PZ


Before: GLEICHER, P.J., and K. F. KELLY and SHAPIRO, JJ.

SHAPIRO, J.

         Petitioner Timothy Erik Schultz appeals the circuit court’s order granting, in part, his
petition for restoration of firearm rights. We vacate the part of the circuit court’s order placing
restrictions on petitioner’s Michigan firearm rights.

                                        I. BACKGROUND

        Petitioner filed a petition in circuit court seeking restoration of his firearm rights under
MCL 28.424. He stated that he had been convicted of unlawfully driving away an automobile
(UDAA), MCL 750.413, in January 2000 and sentenced to a term of probation. He attached to the
petition documentary evidence showing that he had discharged all obligations regarding that
conviction. The circuit court found by clear and convincing evidence that petitioner satisfied all
the requirements of MCL 28.424. However, the court determined that its authority to restore
petitioner’s firearm rights was limited by the federal felon in possession of a firearm (felon-in-
possession) statute, 18 USC 922(g). The court stated that it could not fully restore petitioner’s
firearm rights when he would still be exposed to federal criminal liability for possessing a firearm.
Therefore, the court reasoned, the restoration of petitioner’s firearm rights was limited to arms that
were excluded from the definition of firearm used in the federal felon-in-possession statute. The
court entered an order granting petitioner’s request for restoration of rights but limited his right of
possession to pellet guns, muzzle loaders, and black powder guns that do not take a modern
cartridge. This appeal followed.




                                                 -1-
                                            II. ANALYSIS

         Petitioner argues that the circuit court erred when it limited restoration of his firearm rights.
He contends that MCL 750.224f and MCL 28.424 provide for complete relief from criminal
liability under Michigan’s felon-in-possession statute, regardless of potential liability under the
federal statute. We agree.1

        Michigan’s felon-in-possession statute, MCL 750.224f, provides that unless certain
conditions exist “a person convicted of a felony shall not possess, use, transport, sell, purchase,
carry, ship, receive, or distribute a firearm in this state . . . .” The length of that prohibition depends
on whether the person committed a “specified felony.” If the person committed a non-specified
felony, the prohibition expires “3 years after all of the following circumstances exist”: (a) the
person has paid all fines imposed for the violation; (b) the person has served all terms of
imprisonment imposed for the violation; and (c) the person has successfully completed all
conditions of probation or parole imposed for the violation. MCL 750.224f(1). If the person was
convicted of a specified felony, the prohibition against possessing firearms lasts for five years after
the person discharges all obligations related to the conviction and, in addition, the person’s “right
to possess, use, transport, sell, purchase, carry, ship, receive, or distribute ammunition” must be
restored by the circuit court pursuant to MCL 28.424. See MCL 750.224f(2)(a)-(b).

       To begin, petitioner was not convicted of a specified felony and so his right to possess a
firearm under Michigan law was restored by operation of law three years after he paid his fines
and completed the terms of his probation. A specified felony for purposes of MCL 750.224f
“means a felony in which 1 or more of the following circumstances exist”:

               (a) An element of that felony is the use, attempted use, or threatened use of
        physical force against the person or property of another, or that by its nature,
        involves a substantial risk that physical force against the person or property of
        another may be used in the course of committing the offense.

               (b) An element of that felony is the unlawful manufacture, possession,
        importation, exportation, distribution, or dispensing of a controlled substance.

               (c) An element of that felony is the unlawful possession or distribution of a
        firearm.

                (d) An element of that felony is the unlawful use of an explosive.

               (e) The felony is burglary of an occupied dwelling, or breaking and entering
        an occupied dwelling, or arson. [MCL 750.224f(10).]




1
 “Statutory interpretation and the issue of federal preemption are both questions of law reviewed
de novo on appeal.” Nelson v Assoc Fin Servs Co of Indiana, Inc, 253 Mich App 580, 587; 659
NW2d 635 (2002).

                                                   -2-
        UDAA is a property offense that does not involve use of physical force, a substantial risk
of the use of physical force, possession of a firearm, or the use of an explosive. See People v
Hendricks, 200 Mich App 68, 71; 503 NW2d 689 (1993). Nor does UDAA involve possession of
controlled substances or a trespass against an occupied dwelling. Thus, UDAA is not a specified
felony under MCL 750.224(f)(10), and a person convicted of that offense may, under Michigan
law, possess firearms three years after all obligations relating to the conviction are discharged.
MCL 750.224(f)(1). So, at the time the petition was filed, petitioner could possess firearms under
state law without court authorization under MCL 28.424.

       Nonetheless, in an apparent abundance of caution, petitioner sought court authorization
under that statute, which provides in pertinent part:

               (4) The circuit court shall, by written order, restore the rights of an
       individual to possess, use, transport, sell, purchase, carry, ship, receive, or distribute
       a firearm or to possess, use, transport, sell, carry, ship, or distribute ammunition if
       the circuit court determines, by clear and convincing evidence, that all of the
       following circumstances exist:

               (a) The individual properly submitted a petition for restoration of those
       rights as provided under this section.

               (b) The expiration of 5 years after all of the following circumstances:

               (i) The individual has paid all fines imposed for the violation resulting in
               the prohibition.

               (ii) The individual has served all terms of imprisonment imposed for the
               violation resulting in the prohibition.

               (iii) The individual has successfully completed all conditions of probation
               or parole imposed for the violation resulting in the prohibition.

               (c) The individual’s record and reputation are such that the individual is not
       likely to act in a manner dangerous to the safety of other individuals. [MCL
       28.424.]

        Despite finding that petitioner established MCL 28.424(4)’s requirements by clear and
convincing evidence, the circuit court determined that its authority to restore petitioner’s firearm
rights under Michigan law was limited by the federal felon-in-possession statute. In pertinent part,
18 USC 922(g) prohibits a person convicted of “a crime punishable by imprisonment for a term
exceeding one year,” from “possess[ing] in or affecting commerce, any firearm or ammunition . . .
.”

        Petitioner does not dispute that, even if his Michigan firearm rights have been restored, he
could still be convicted of felon-in-possession under 18 USC 922(g). But although MCL 750.224f
and MCL 28.424 make no reference to federal law or the federal definition of “firearm,” the circuit
court reasoned that it could not grant petitioner a full restoration of rights “[b]ecause whatever I
want to do is irrelevant,” i.e., even if the court restored petitioner’s firearm rights “that sets him

                                                  -3-
up, if he gets pulled over, he’s going to be charged [f]ederally.” It is unclear from the circuit
court’s ruling if (a) the court thought it would be unwise to fully restore petitioner’s firearm rights
given that the federal prohibition would still be in effect, or (b) the court determined that its
authority to restore petitioner’s Michigan firearm rights was limited or preempted by federal law.
If the former, the circuit court’s concerns were irrelevant because MCL 28.424(4) requires the
court to restore the petitioner’s firearm rights if it finds by clear and convincing evidence that the
statute’s requirements were met, as was the case here. If, on the other hand, the court determined
that MCL 28.424 and MCL 750.224f were preempted by 18 USC 922(g), it was error.

        “Under the Supremacy Clause of the United States Constitution, US Const, art VI, cl 2,
federal law preempts state law where Congress so intends.” Konynenbelt v Flagstar Bank, 242
Mich App 21, 25; 617 NW2d 706 (2000). “[F]ederal law preempts state law in three
circumstances: (1) where Congress has expressed an intent to preempt state law, (2) where state
law regulates conduct in a field that Congress intended to occupy exclusively, and (3) where state
law actually conflicts with federal law.” Wayne Co Bd of Comm’rs v Wayne Co Airport Authority,
253 Mich App 144, 197-198; 658 NW2d 804 (2002). “ ‘In all pre-emption cases, and particularly
in those in which Congress has legislated . . . in a field which the States have traditionally
occupied, we start with the assumption that the historic police powers of the States were not to be
superseded by the Federal Act unless that was the clear and manifest purpose of Congress.’ ” Ter
Beek v Wyoming, 495 Mich 1, 10; 846 NW2d 531 (2014), quoting Wyeth v Levine, 555 US 555,
565; 129 S Ct 1187; 173 L Ed 2d 51 (2009).

      The federal felon-in-possession statute, 18 USC 922(g), is part of the Gun Control Act
(GCA), 18 USC 921 et seq. Relevant to preemption, the GCA provides:

       No provision of this chapter shall be construed as indicating an intent on the part of
       the Congress to occupy the field in which such provision operates to the exclusion
       of the law of any State on the same subject matter, unless there is a direct and
       positive conflict between such provision and the law of the State so that the two
       cannot be reconciled or consistently stand together. [18 USC 927.]

Therefore, the question before us is whether restoration of firearm rights to felons under Michigan
law is in “direct and positive conflict” with 18 USC 922(g).

       A similar issue was raised in Ter Beek, 495 Mich 1. In that case, the Supreme Court held
that § 4(a) of the Michigan Medical Marihuana Act (MMMA), MCL 333.26424(a), was not
preempted by the federal Controlled Substances Act (CSA), 21 USC 801 et seq., which prohibits
the use of marijuana. Id. at 10-19. The Court concluded that § 4(a), which provides immunity
from arrest and prosecution for lawful medical marijuana activities, did not interfere with the
enforcement or purposes of the CSA. Id. at 13-19. The Court explained:

       Section 4(a) simply provides that, under state law, certain individuals may engage
       in certain medical marijuana use without risk of penalty. . . . [W]hile such use is
       prohibited under federal law, § 4(a) does not deny the federal government the
       ability to enforce that prohibition, nor does it purport to require, authorize, or
       excuse its violation. [Id. at 17.]


                                                 -4-
        Likewise, in this case, the Michigan statutes that provide for restoration of a felon’s firearm
rights do not interfere with the federal government’s ability to enforce 18 USC 922(g) or require,
authorize, or excuse its violation. Accordingly, there is no direct and positive conflict between the
Michigan statutes and 18 USC 922(g). Moreover, 18 USC 921(a)(20) recognizes the authority of
states to restore a felon’s firearm rights for purposes of state law and further provides that a state
restoration will, in certain cases,2 bar the prior conviction from being used as a predicate offense
under 18 USC 922(g):

       What constitutes a conviction of such a crime shall be determined in accordance
       with the law of the jurisdiction in which the proceedings were held. Any conviction
       which has been expunged, or set aside or for which a person has been pardoned or
       has had civil rights restored shall not be considered a conviction for purposes of
       this chapter, unless such pardon, expungement, or restoration of civil rights
       expressly provides that the person may not ship, transport, possess, or receive
       firearms. [18 USC 921(a)(20).]

Regardless of whether a state’s post-felony restoration of rights satisfies the exception provided
by 18 USC 921(a)(20), Congress clearly contemplated that states have that authority,
notwithstanding the federal liability a felon may face under 18 USC 922(g). Preemption does not
arise merely because federal and state law do not “perfectly align.” See Moran v Wisconsin Dep’t
of Justice, 388 Wis 2d 193; 2019 WI App 38; 932 NW2d 193, 208-213 (2019) (holding that
Wisconsin’s law requiring a pardon for removal of a felon’s firearm disabilities was not preempted
by 18 USC 921(a)(20)).3

        In sum, the circuit court lacked the authority to limit restoration of petitioner’s firearm
rights despite its concern that he would potentially face federal criminal liability if he exercised
his Michigan rights. The restoration of firearm rights to felons under Michigan law is not
preempted by the federal felon-in-possession statute.




2
  Defendant does not claim that the restoration of his state firearm rights would prevent his prior
felony from serving as a federal predicate offense and we make no conclusions in that regard. We
note that one federal court has held that a prior Michigan felony continues to qualify as a federal
predicate offense even after restoration of rights under Michigan law because MCL 28.425b(7)(f)
(precluding felons from carrying concealed firearms) triggers the “unless” clause in 18 USC
921(a)(20). United States v Kenny, 375 F Supp 2d 622, 625 (ED Mich, 2005); United States v
Brown, 69 F Supp 2d 925, 944 (ED Mich, 1999).
3
 “Although not binding, authority from other jurisdictions may be considered for its persuasive
value.” Estate of Voutsara by Gaydos v Bender, 326 Mich App 667, 676; 929 NW2d 809 (2019).

                                                 -5-
        We vacate the part of the circuit court’s order limiting the restoration of petitioner’s firearm
rights to pellet guns, muzzle loaders, and black powder guns that do not take a modern cartridge.
Remanded for further proceedings consistent with this opinion. We do not retain jurisdiction.



                                                                /s/ Douglas B. Shapiro
                                                                /s/ Elizabeth L. Gleicher
                                                                /s/ Kirsten Frank Kelly




                                                  -6-